Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Corrected Notice of Allowability cancels withdrawn claims 8-7 and rejoins withdrawn claims 9-11. The claim set was filed 2/4/2022. The previous Notice of Allowance filed on 3/7/2022 erroneously cancelled withdrawn claims 9-11.  

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 8/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/26/2021 is partially withdrawn.  Claims 9-11, directed to auxiliary components are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7-8, directed to a different opening position remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 7-8 directed to the species non-elected without traverse.  Accordingly, claims 7-8 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose or render obvious the claimed combination of a lubrication device for a helicopter of independent claim(s) 1 and 14, particularly a lubrication passage comprising: a first supply port positioned right above the first lubrication target, a second supply port, an opening upstream of the reservoir inlet and downstream of the second supply port, and the opening being positioned above the reservoir outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/
Primary Examiner, Art Unit 3654